Case 1:20-cv-24967-BB Document 7 Entered on FLSD Docket 12/16/2020 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 20-cv-24967-BLOOM

 RONALD E. DAVIS-BEY,

           Plaintiff,

 v.

 JUDGE TERESA POOLER, et al.,

       Defendants.
 ________________________________/

  ORDER ON MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS, MOTION
   FOR WRIT OF HABEAS CORPUS, MOTION FOR APPOINTMENT OF COUNSEL,
                        AND DISMISSING CASE

           THIS CAUSE is before the Court upon pro se Plaintiff Ronald E. Davis-Bey’s

 (“Plaintiff”) Complaint pursuant to 42 U.S.C. § 1983, ECF No. [1], Motion for Leave to Proceed

 in Forma Pauperis, ECF No. [3] (“IFP Motion”), Motion for Writ of Habeas Corpus, ECF No. [4]

 (“Habeas Motion”), and Motion for Appointment of Counsel, ECF No. [6] (“Counsel Motion”).

 The Court has carefully considered the Motions, the record in this case, the applicable law, and is

 otherwise fully advised. For the reasons that follow, this case must be dismissed, and the Motions

 are denied as moot.

      I.       PROCEEDING IN FORMA PAUPERIS

           Fundamental to our conception and system of justice is that the courthouse doors will not

 be closed to persons based on their inability to pay a filing fee. Congress has provided that a court

 “may authorize the commencement . . . or prosecution of any suit, action or proceeding . . . or

 appeal therein, without the prepayment of fees . . . therefore, by a person who submits an affidavit

 that includes a statement of all assets such [person] possesses that the person is unable to pay such
Case 1:20-cv-24967-BB Document 7 Entered on FLSD Docket 12/16/2020 Page 2 of 9

                                                                      Case No. 20-cv-24967-BLOOM


 fees . . . .” 28 U.S.C. § 1915(a)(1). Permission to proceed in forma pauperis is committed to the

 sound discretion of the court. Camp v. Oliver, 798 F.2d 434, 437 (11th Cir. 1986); see also Thomas

 v. Chattahoochee Judicial Circuit, 574 F. App’x 916, 916 (11th Cir. 2014) (“A district court has

 wide discretion in ruling on an application for leave to proceed IFP.”). However, “proceeding in

 forma pauperis is a privilege, not a right.” Camp, 798 F.2d at 437.

          Here, because the Court determines that this case must be dismissed following screening

 as set forth below, the IFP Motion will be denied as moot.

    II.      SCREENING

          Plaintiff is currently confined in a correctional institution. Because Plaintiff is a prisoner,

 and requesting to proceed in forma pauperis, his Complaint must be screened pursuant to 28 U.S.C.

 §§ 1915(e)(2)(b) and 1915A. Thompson v. Hicks, 213 F. App’x 939, 942 (11th Cir. 2007). The

 Court is required to examine and dismiss a complaint or any portion of a complaint if it “(i) is

 frivolous, malicious, or fails to state a claim upon which relief may be granted; or (2) seeks

 monetary relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915A. If the

 Court determines that the complaint satisfies any of the enumerated circumstances, the Court must

 dismiss the complaint.

          A pleading in a civil action must contain “a short and plain statement of the claim showing

 that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although a complaint “does not need

 detailed factual allegations,” it must provide “more than labels and conclusions, and a formulaic

 recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S.

 544, 555 (2007); see Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (explaining that Rule 8(a)(2)’s

 pleading standard “demands more than an unadorned, the-defendant-unlawfully-harmed-me

 accusation”). Nor can a complaint rest on “‘naked assertion[s]’ devoid of ‘further factual




                                                    2
Case 1:20-cv-24967-BB Document 7 Entered on FLSD Docket 12/16/2020 Page 3 of 9

                                                                     Case No. 20-cv-24967-BLOOM


 enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557 (alteration in original)).

 “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief

 that is plausible on its face.’” Id. (quoting Twombly, 550 U.S. at 570). Importantly, “[p]ro se

 pleadings are held to a less stringent standard than pleadings drafted by attorneys and [are] liberally

 construed.” Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998). “But the leniency

 accorded pro se litigants does not give a court license to serve as de facto counsel for a party or to

 rewrite an otherwise deficient pleading to sustain an action.” Matthews, Wilson & Matthews, Inc.

 v. Capital City Bank, 614 F. App’x 969, 969 n.1 (11th Cir. 2015) (citing GJR Invs., Inc. v. Cnty.

 of Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998), overruled in part on other grounds by

 Randall v. Scott, 610 F.3d 701, 709 (11th Cir. 2010)).

        In the Complaint, Plaintiff asserts claims under 42 U.S.C. section 1983 for violations of his

 First Amendment, Sixth Amendment, Eighth Amendment, and Fourteenth Amendment rights

 arising from his arrest and pretrial detention in state custody. In order to state a claim under 42

 U.S.C. § 1983, a plaintiff must plead that he was (1) deprived of a right; (2) secured by the

 Constitution or laws of the United States; and (3) that the alleged deprivation was committed under

 color of state law. See Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 50 (1999); Rayburn v.

 Hogue, 241 F.3d 1341, 1348 (11th Cir. 2001). In pertinent part, Plaintiff alleges that he was

 arrested in February of 2019 for armed robbery and battery. Plaintiff contends that, in conjunction

 with that arrest, John Doe #1 police officer fabricated the out of court identification, John Doe #2

 chief prosecutor charged him in a racially selective and discriminatory manner, that Defendant

 Judge Teresa Pooler, the presiding judge, has illegally detained him based upon the allegedly

 defective information, and that John Doe #3 public defender has deprived Plaintiff of effective

 assistance of counsel. Plaintiff also asserts that various officials at TGK have denied Plaintiff




                                                   3
Case 1:20-cv-24967-BB Document 7 Entered on FLSD Docket 12/16/2020 Page 4 of 9

                                                                      Case No. 20-cv-24967-BLOOM


 access to essential services, proper medical care, and the jail’s grievance system, and complains

 that proper measures regarding COVID-19 are not being observed or enforced at TGK. In addition,

 Plaintiff asserts a claim for failure to train against the director and chief of the Miami Dade Police

 Department in relation to his arrest.

         Upon review, the Court determines that this case must be dismissed pursuant to abstention

 principles, because Plaintiff seeks relief in part from individuals who are immune from such

 claims, and for failure to state a claim.

         A. Abstention with respect to claims related to pending state case

         Courts do not generally interfere with ongoing state court proceedings in which a plaintiff

 is represented by an attorney. Review of the relevant records reveals that the charges for which

 Plaintiff is in custody are still pending in the state court.1 In the state court case (Miami-Dade

 County Case Number F-19-007393), Plaintiff has been charged with armed robbery, a felony. No

 trial has been held to date, and Plaintiff has not been convicted of the offense. In addition, Plaintiff

 is represented by counsel.

         “[I]f a state criminal defendant brings a federal civil-rights lawsuit during the pendency of

 his criminal trial, appeal, or state habeas action, abstention may be an appropriate response to the

 parallel state-court proceedings.” Heck v. Humphrey, 512 U.S. 477, 487 n.8 (1994) (citation

 omitted). “Since the beginning of this country’s history, Congress has, subject to few exceptions,

 manifested a desire to permit state courts to try state cases free from interference by federal court.”

 Younger v. Harris, 401 U.S. 37, 43, (1971). “Under the Younger doctrine, federal courts are

 required to abstain if the state criminal prosecution commenced before any proceedings of

 substance on the merits have taken place in federal court, or if the federal case is in an embryonic


 1
   The Court takes judicial notice of the Miami-Dade County Circuit Court’s online docket, which can be
 found at https://www2.miami-dadeclerk.com/. See Fed. R. Evid. 201.


                                                    4
Case 1:20-cv-24967-BB Document 7 Entered on FLSD Docket 12/16/2020 Page 5 of 9

                                                                          Case No. 20-cv-24967-BLOOM


 stage and no contested matter has been decided.” Turner v. Broward Sheriff’s Office, 542 F. App’x

 764, 766 (11th Cir. 2013) (internal quotations and citation omitted). “The Younger abstention

 doctrine is based on the premise that a pending state prosecution will provide the accused with a

 sufficient chance to vindicate his federal constitutional rights.” Id. (citing Hughes v. Att’y Gen. of

 Fla., 377 F.3d 1258, 1263 n.7 (11th Cir. 2004).

         Under Younger, absent “extraordinary circumstances a federal court must abstain from

 deciding issues implicated in an ongoing criminal proceeding in state court.” See Thompson v.

 Wainwright, 714 F.2d 1495, 1503 (11th Cir. 1983). Principles of equity, comity and federalism

 warrant abstention in deference to ongoing state proceedings. “Younger abstention is required

 when (1) the proceedings constitute an ongoing state judicial proceeding, (2) the proceedings

 implicate important state interests, and (3) there is an adequate opportunity in the state proceedings

 to raise constitutional challenges.” Christman v. Crist, 315 F. App’x 231, 232 (11th Cir. 2009)

 (citing 31 Foster Children v. Bush, 329 F.3d 1255, 1274 (11th Cir. 2003)). Moreover, “[f]ederal

 courts have consistently recognized th[e] limitation on enjoining state criminal prosecutions unless

 one of a few narrow exceptions is met.” Hughes, 377 F.3d at 1263. The exceptions to the Younger

 abstention doctrine are when: “(1) there is evidence of state proceedings motivated by bad faith,

 (2) irreparable injury would occur, or (3) there is no adequate alternative state forum where the

 constitutional issues can be raised.” Id. at 1263 n.6 (citing Younger, 401 U.S. at 45, 53-54).

         Plaintiff has provided no sufficient reason for this court to overlook the principles of

 abstention. The specific challenges Plaintiff raises with respect to his state court case implicate

 important state interests, and he may present his constitutional claims through counsel in the state

 proceedings. Moreover, none of the exceptions to the application of Younger abstention applies.2


 2
  In addition, to the extent that Plaintiff seeks to challenge the fact or duration of his confinement, he must
 do so by filing a proper petition for habeas corpus, not by way of a § 1983 claim. “[W]hen a state prisoner


                                                       5
Case 1:20-cv-24967-BB Document 7 Entered on FLSD Docket 12/16/2020 Page 6 of 9

                                                                         Case No. 20-cv-24967-BLOOM


         B. Immunity

         Plaintiff's Complaint is also subject to dismissal because the state actor defendants are

 immune from liability. See Edwards v. Wallace Cmty. Coll., 49 F.3d 1517, 1524 (11th Cir. 1995)

 (“A state, a state agency, and a state official sued in his official capacity are not ‘persons’ within

 the meaning of § 1983, thus damages are unavailable.”) (citing Will v. Mich. Dep’t of State Police,

 491 U.S. 58, 71 (1989)); see also Imbler v. Pachtman, 424 U.S. 409, 431 (1976) (state prosecutors

 enjoy absolute immunity from section 1983 liability for damages for initiating a prosecution and

 presenting the state’s case). Moreover, “[j]udges are entitled to absolute judicial immunity from

 damages for those acts taken while they are acting in their judicial capacity unless they acted in

 the ‘clear absence of all jurisdiction.’ ” Sibley v. Lando, 437 F.3d 1067, 1070 (11th Cir. 2005)

 (quoting Bolin v. Story, 225 F.3d 1234, 1239 (11th Cir. 2000)). “This immunity applies even when

 the judge’s acts are in error, malicious, or were in excess of his or her jurisdiction.” Id. Therefore,

 Plaintiff cannot assert a valid claim against Judge Pooler, the prosecutors or public defenders in

 this case.

         C. Claims against TGK and police department officials

         Plaintiff also fails to state claims against TGK and police department officials. It is well

settled that supervisory officials are not liable under § 1983 for the unconstitutional acts of their

subordinates on the basis of respondeat superior or vicarious liability. Barr v. Gee, 437 F. App’x

865, 875 (11th Cir. 2011) (quoting West v. Tillman, 496 F.3d 1321, 1328 (11th Cir. 2007)). A

supervisor can only be held liable under § 1983 if he “personally participated in the allegedly


 is challenging the very fact or duration of his physical imprisonment, and the relief he seeks is a
 determination that he is entitled to immediate release or a speedier release from that imprisonment, his sole
 federal remedy is a writ of habeas corpus.” Preiser v. Rodriguez, 411 U.S. 475, 500 (1973). Pre-trial habeas
 petitions are properly presented pursuant to 28 U.S.C. § 2241, which applies to persons in custody,
 regardless of whether final judgment has been rendered. Stacey v. Warden, Apalachee Corr. Inst., 854 F.2d
 401, 403 n.1 (11th Cir. 1988) (citation omitted).


                                                      6
Case 1:20-cv-24967-BB Document 7 Entered on FLSD Docket 12/16/2020 Page 7 of 9

                                                                      Case No. 20-cv-24967-BLOOM


unconstitutional conduct or if there is a causal connection between [his] actions . . . and the alleged

constitutional deprivation.” West, 496 F.3d at 1328 (quoting Cottone v. Jenne, 326 F.3d 1352, 1360

(11th Cir. 2003) (quotations omitted)).

        To state a supervisory liability claim, the plaintiff must allege: (1) the personal involvement

of the supervisor in the violation of the plaintiff’s constitutional rights, (2) the existence of either

a custom or policy that resulted in deliberate indifference to the plaintiff’s constitutional rights, (3)

facts that support an inference that the supervisor directed the unlawful action or knowingly failed

to prevent it, or (4) a history of widespread abuse that put the supervisor on notice of an alleged

constitutional deprivation that he then failed to correct. See West, 496 F.3d at 1328-29 (listing

factors in context of summary judgment). However, a supervisor is not liable under § 1983 for

mere negligence in the training or supervision of his employees. Greason v. Kemp, 891 F.2d 829,

836–37 (11th Cir. 1990). In this case, other than Plaintiff’s conclusory allegations regarding the

existence of a policy or custom of refusing access to the grievance process by pretrial detainees,

and failure to properly train, there are no discernible factual allegations to substantiate such

conclusions.

        D. Eighth Amendment medical-based claims

        The Eighth Amendment governs the conditions under which convicted prisoners are

 confined and the treatment that they receive while in prison. Farmer v. Brennan, 511 U.S. 825,

 832 (1994). The Supreme Court has interpreted the Eighth Amendment to prohibit “deliberate

 indifference to serious medical needs of prisoners.” Estelle v. Gamble, 429 U.S. 97, 102 (1976).

 To prevail on a claim of deliberate indifference to a serious medical need, a plaintiff must show:

 (1) a serious medical need; (2) a defendant’s deliberate indifference to that need; and (3) causation

 between that indifference and the plaintiff’s injury. See Mann v. Taser Int’l, Inc., 588 F.3d 1291,




                                                   7
Case 1:20-cv-24967-BB Document 7 Entered on FLSD Docket 12/16/2020 Page 8 of 9

                                                                     Case No. 20-cv-24967-BLOOM


 1306-07 (11th Cir. 2009).

        “[A] ‘serious’ medical need is one that has been diagnosed by a physician as mandating

 treatment or one that is so obvious that even a lay person would easily recognize the necessity for

 a doctor’s attention.” Hill v. Dekalb Reg’l Youth Det. Ctr., 40 F.3d 1176, 1187 (1994) (citations

 omitted), overruled in part on other grounds, Hope v. Pelzer, 536 U.S. 730, 739 n.9 (2002);

 Andujar v. Rodriguez, 486 F.3d 1199, 1203 (11th Cir. 2007). “[T]he medical need must be ‘one

 that, if left unattended, pos[es] a substantial risk of serious harm.’” Farrow v. West, 320 F.3d 1235,

 1243 (11th Cir. 2003) (quotation marks and citations omitted). To demonstrate that the Defendants

 were deliberately indifferent to Plaintiff's serious medical needs, Plaintiff has to allege (1)

 subjective knowledge of a risk of serious harm; (2) disregard of that risk; (3) by conduct that is

 more than gross negligence. Melton v. Abston, 841 F.3d 1207, 1223–24 (11th Cir. 2016) (citing

 Bingham v. Thomas, 654 F.3d 1171, 1176 (11th Cir. 2011) (per curiam).

        Plaintiff contends that he was denied proper medical treatment for the flu and his mental

 health conditions, and that he is in danger because of COVID-19. His allegations, however, fall

 well short of stating a claim for violation of his Eighth Amendment rights. Negligence in

 diagnosing or treating a medical condition, including “an inadvertent failure to provide adequate

 medical care,” does not state a valid claim for deliberate indifference. See Estelle, 429 U.S. at 105-

 06. Consequently, allegations of medical malpractice or negligent diagnosis and treatment fail to

 state an Eighth Amendment claim of cruel and unusual punishment. Id. at 106. Allegations that

 raise only claims of mere negligence, neglect, or medical malpractice are insufficient to recover

 on a § 1983 claim merely because the patient is a prisoner. Estelle, 429 U.S. at 105-07. It must be

 “so grossly incompetent, inadequate, or excessive as to shock the conscience or to be intolerable

 to fundamental fairness.” Rogers v. Evans, 792 F.2d 1052, 1058 (11th Cir. 1986). Plaintiff’s




                                                   8
Case 1:20-cv-24967-BB Document 7 Entered on FLSD Docket 12/16/2020 Page 9 of 9

                                                                   Case No. 20-cv-24967-BLOOM


 allegations do not rise to this level and at most reflect his disagreement and dissatisfaction with

 the care he is receiving while in custody, rather than plausibly alleging violations of his Eighth

 Amendment rights.

    III.      CONCLUSION

           Accordingly, it is ORDERED AND ADJUDGED that the Complaint, ECF No. [1], is

 DISMISSED for the reasons set forth in this Order. The IFP Motion, Habeas Motion, and Counsel

 Motion, ECF Nos. [3], [4], [6], are DENIED AS MOOT. The Clerk of Court is directed to

 CLOSE this case.

           DONE AND ORDERED in Chambers at Miami, Florida, on December 11, 2020.




                                                         _________________________________
                                                         BETH BLOOM
                                                         UNITED STATES DISTRICT JUDGE
 Copies to:

 Ronald E. Davis-Bey, pro se
 200132346
 Miami-Dade County-TGKCC
 TGK Correctional Center
 Inmate Mail/Parcels
 7000 NW 41st Street
 Miami, FL 33166




                                                 9
